Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered June 22, 1988, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant was properly sentenced in accordance with the plea agreement. He was fully apprised that the promised sentence would be enhanced if he failed to appear on the scheduled sentencing date. When he failed to appear and was subsequently arrested on a bench warrant, the court properly imposed the greater sentence (see, People v Raife, 146 AD2d 652; People v Baessler, 142 AD2d 585). We find no support for the defendant’s unsubstantiated claim on appeal that the imposition of the greater sentence somehow induced him to waive his challenge to the predicate violent felony offender statement. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.